DECISION
The application of the above-named defendant for a review of the sentence of 8 years-Escape; 20 years-Robbery; consecutive with sentences now serving plus Persistent Felony Offender for Parole Eligibility imposed on September 12, 1977, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 8 years for Escape; 20 years with 15 years suspended for Robbery; and these two sentences shall be served concurrently. However this sentence shall be served consecutively with Powell Count Case #DC-80-15; and consecutively with the Nevada charge.
The Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
Reasons for the amendment are:
*20DATED this 6th day of January, 1984.
(1) At the initial time of conviction the Defendant was only 16 years old, and
(2) Excessive incarceration time will not meet the Defendant’s rehabilitative needs.